Citation Nr: 1512419	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-08 205	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to hypercholesterolemia.  

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  

The Board notes that in his notice of disagreement (NOD) submitted in October 2011, the Veteran indicated that he wished to be scheduled for a VA examination in connection with a claim for posttraumatic stress disorder (PTSD) which he states "was claimed and not rated."  The Board notes that the Veteran submitted a claim for PTSD in October 2007.  In September 2008, the RO in San Juan, Puerto Rico, issued rating decision denying entitlement to service connection for that claim.  The Veteran did not file a NOD after the issuance of that rating decision and the decision became final on September 22, 2009, one year after notice was sent.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 20.302(a) (2014).  As such, the issue of entitlement to service connection for PTSD is not before the Board at this time.  

(The issue of entitlement to service connection for a psychiatric disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Hypercholesterolemia is a laboratory finding and does not qualify as a disability for VA purposes.

2.  The Veteran does not have a present diagnosis of sinusitis.

3.  The Veteran does not have a present diagnosis of diabetes mellitus.

4.  The Veteran's glaucoma is not attributable to his period of military service. 

5.  The Veteran's hypertension was first demonstrated years after military service and is not otherwise traceable to his period of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypercholesterolemia have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014)

3.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014)

4.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim of service connection for high blood pressure, hyperlipidemia, depression, diabetes mellitus, sinusitis, and glaucoma in October 2010.  In a letter dated October 27, 2010, the Veteran was notified of the evidence required to substantiate his claims.  That letter advised the Veteran of the information already in the possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to the VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of those claims.  Further, the Veteran did not raise an issue with regard to the adequacy of notice provided in this case.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes the Veteran's service treatment records (STRs), military personnel records, VA treatment records, VA examination reports, private medical records and opinion, and statements from the Veteran and his representative.  Thus, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that in his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that he wished for a new VA examination to be scheduled in connection with his claims because his previous VA examinations took place in 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.159(c)(4) (2014). A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). Thus, while there is no requirement imposed on a medical examiner to provide a statement of reasons or bases in support of his or her opinion, Ardison, supra, the clinician must support his or her medical findings with adequate medical analysis, Stefl and Nieves-Rodriguez, supra.  Further, it is incumbent on an examiner to consider all of the relevant evidence before forming an opinion. Stefl, 21 Vet. App. at 124; Caffrey v. Brown, 6 Vet App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Here, the Veteran was afforded a VA examination in connection with his sinusitis and diabetes mellitus claims in February 2011.  These examinations included physical examinations, laboratory testing, as well as consideration of the Veteran's medical history.  Further, the Board finds that the medical conclusions given were supported with an analysis that the Board can consider and weigh against other evidence.  As such, the Board is satisfied that the VA examinations provided to the Veteran are adequate to decide the claims and new VA examinations are not warranted.  The requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Regarding the Veteran's claims for service connection for glaucoma, hypertension, and hypercholesterolemia, the Board finds that the duty to provide an examination has not been triggered in this case.  VA's duty to provide a medical examination or obtain a medical opinion arises when the record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The duty to provide an examination in a service connection claim is limited to situations that meet the above-noted criteria.  "If Congress had wanted the Secretary to automatically provide an examination on all possible theories, then section 5103A would not read the way it does."  Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  

As will be discussed in more detail below, the Veteran's claim for hypercholesterolemia fails because such is merely a laboratory finding, and is not a "disability" for which VA compensation benefits may be awarded.  Thus, there is no duty to provide a VA examination for that claim.

The Veteran's glaucoma and hypertension claims also do not require a VA examination because, as will be addressed below, the Veteran has not established that he suffered an event, injury or disease in service; nor does he have a disease or symptoms of a disease that would give rise to a presumption of service connection beyond the post-service one-year presumption for hypertension.  38 C.F.R. §§ 3.307, 3.309.  While the record indicates that these conditions may be associated with diabetes mellitus, the Board notes that service connection is denied for that condition, and therefore, secondary service connection is not available.  Thus, because the Veteran does not meet the second criteria, the duty to provide a VA examination has not been triggered.  

II. Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including diabetes mellitus and hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Further, if a veteran was exposed to an herbicide during active military service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service.  Type II diabetes mellitus is considered a presumptive disease for these purposes.  38 C.F.R. § 3.309(e).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

Hypercholesterolemia

As stated above, the first criterion for granting service connection is that the Veteran must have a current disability.  The term "disability" as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for disease or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Board notes that the definition of hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as  hypertriglyceridemia, hypercholesterolemia, and so on."  See Dorland's Illustrated Medical Dictionary, 792 (32nd ed. 2012) at pg. 891. The definition of hypercholesterolemia is "excessive cholesterol in the blood." See id. at pg. 887.

While the medical evidence of record shows that the Veteran has been treated for elevated cholesterol, such a finding is not recognized as a disability for VA benefits purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).

In sum, the Board concludes that hypercholesterolemia is merely a laboratory finding, and is not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection must be denied for that claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of an issue, the matter on appeal must be terminated or denied as without legal merits).

Sinusitis

A review of the record shows that the Veteran is currently service connected for a nasal septum deviation, presently rated as non-compensable from April 29, 1970.  The Veteran's STRs and VA medical records indicate that he suffered a broken nose while in service.  

The Veteran's VA medical records are silent as to any treatment for or diagnosis of sinusitis; nor has any private medical record been submitted that would indicate a diagnosis or treatment for such a disability.

In February 2011, the Veteran was afforded a VA examination in connection with his claim for service connection for sinusitis, claimed as secondary to service-connected septal deviation.  In the resulting examination report, the Veteran was noted to have complaints of nasal stuffiness and recurrent nasal, watery discharge.  The VA examiner found no purulent discharge and no pain, headaches, or crusting.  The Veteran had a negative history for neoplasm.  He did not have nasal polyps and no evidence of permanent hypertrophy of turbinates, or granulomatous disease including rhinoscleroma.  A physical examination revealed no obstruction of the nostrils and no septal deviation.  Sinus x-ray reports returned a normal study and the VA examiner opined that the Veteran did not have any sinus pathology.  Specifically, the examination report gave a negative diagnosis of sinusitis.  

In light of the February 2011 VA examination reports, and in consideration of the negative record for treatment for sinusitis, the Board finds that the Veteran does not have a present diagnosis of sinusitis.  Thus, because the Veteran does not have a presently diagnosed disability, service connection is not warranted.  See 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the benefit-of-the-doubt doctrine, but because the preponderance of the evidence is against the issue, the benefit-of-the-doubt rule is not helpful to the claimant.  38 U.S.C.A. § 5107; Gilbert, supra.  
Diabetes Mellitus

A review of the Veteran's records indicates that he served in the Republic of Vietnam from October 1968 to August 1969, and is therefore, presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6) (2014).

A review of the Veteran's STRs does not reveal any diagnosis of or treatment for diabetes while in service.  No records have been associated with the claims file that would indicate the Veteran was given a diagnosis of diabetes mellitus or that it manifested within one year of separation from active duty.

A letter by Dr. O.-O., a private physician, dated October 13, 2010, indicates that the Veteran had presented with several episodes of elevated blood sugar levels, and had been told on several occasions that he suffers from pre-diabetes.  She then stated that the Veteran should be carefully evaluated because it is more probable than not that he is presenting with diabetes mellitus.  

In February 2011, the Veteran was afforded a VA examination in connection with his claim for service connection for diabetes.  He was noted to be following a low-sugar diet, but did not have a history of diabetes.  A physical examination was conducted, to include fasting blood-glucose testing, which returned normal results.  The VA examiner then concluded that, based on the results of the examination, the Veteran did not have a diagnosis of diabetes.  

The Veteran was informed in both the September 2011 rating decision, and the February 2013 statement of the case (SOC) that his claim could be reconsidered if he provided proof of a present diagnosis of diabetes mellitus, type II.  To date, no additional evidence has been presented.  

In light of the absence of a present diagnosis, the Board finds that service connection cannot be granted on either a direct or a presumptive basis.  As such, service connection for diabetes mellitus, type II, is denied.  See 38 C.F.R. §§ 3.303, 3.304 3.307, 3.309.  The preponderance of the evidence is against the claim.

Glaucoma

A review of the record shows that the Veteran's STRs are silent for any diagnosis or treatment of an eye condition while in service. 

The first indication that the Veteran had been diagnosed with glaucoma can be found in the Veteran's VA treatment records.  A primary care note dated January 9, 2008, indicates that the Veteran has glaucoma.  A February 29, 2008, eye technician note indicates that the Veteran presented with a history of high intraocular pressure and noted suspected glaucoma.  

A letter submitted by Dr. O.-O., dated October 13, 2010, does not reveal a diagnosis of or treatment for glaucoma.  That letter does indicate that diabetes mellitus could cause eye conditions such as fluctuating visual acuity or diabetic retinopathy.

In light of the evidence of record, the Board finds that service connection is not warranted for glaucoma.  As noted above, service connection requires, not only a present diagnosis of a disease or disability, but also an in-service event, injury or illness, and a medical nexus between the present diagnosis and the in-service event.  See Davidson, supra; Hickson, supra.  Here, while the Veteran does have a present diagnosis of glaucoma, as confirmed by his VA treatment records, that disability did not manifest in service, and the record fails to show that the Veteran suffered an in-service incident, illness or injury that would give rise to such a diagnosis 38 years later.  As such, direct service connection cannot be granted in this case.

Dr. O.-O.'s letter does imply that the Veteran's glaucoma could be related to diabetes mellitus.  However, as is discussed above, the Board has denied the Veteran's claim for service connection for diabetes because the Veteran does not have a present diagnosis of that condition.  Therefore, given that service connection is not in effect for the underlying condition, there is no legal basis for granting service connection for glaucoma as secondary to diabetes.  Whereas here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  

Under these circumstances, the Board must also deny the claim for secondary service connection for glaucoma.  In reaching this conclusion the Board has considered the benefit-of-the-doubt doctrine, but because the preponderance of the evidence is against the issue, the benefit-of-the-doubt rule is not helpful to the claimant.  38 U.S.C.A. § 5107; Gilbert, supra.

Hypertension

A review of the record shows that the Veteran's STRs are silent for any diagnosis or treatment of elevated blood pressure or hypertension while in service. 

A VA outpatient treatment record dated December 11, 2007, indicates that the Veteran has a present diagnosis of hypertension which is treated with medication and monitoring by a nursing clinic.  A subsequent VA treatment note dated March 8, 2011, shows that the Veteran presented for a blood pressure evaluation.  His blood pressure was 136/83.  The Veteran was ordered to continue his medication.

A letter submitted by Dr. O.-O., dated October 13, 2010, reports a history of high blood pressure.  That letter also states that diabetes mellitus may be responsible for hypertension.  

In light of the evidence of record, the Board finds that service connection is not warranted for hypertension.  Here, while the Veteran does have a present diagnosis of hypertension and is receiving treatment,  the record does not show that the hypertension manifested in service.  Further the record fails to show that the Veteran suffered an in-service incident, illness or injury that would give rise to such a diagnosis.  As such, direct service connection cannot be granted in this case.  See Davidson, supra; Hickson, supra (requiring a in-service event, injury or illness that may be medically linked to a presently diagnosed condition).  

Dr. O.-O.'s letter does imply that the Veteran's hypertension may be related to diabetes.  However, as is discussed above, the Board has denied the Veteran's claim for service connection for diabetes mellitus, type II, because the Veteran does not have a present diagnosis of that condition.  Therefore, given that service connection is not in effect for the underlying condition, there is no legal basis for granting service connection for hypertension as secondary to diabetes.  Whereas here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  

Further, while ischemic heart disease may be presumed to be service connected as secondary to herbicide exposure in the Republic of Vietnam, the term ischemic heart disease specifically excludes  hypertension.  See 38 C.F.R. § 3.309(e), note 2 (2014).  Therefore, service connection is not warranted based on presumption of herbicide exposure.  Additionally, because there is no evidence that hypertension was manifested during the one-year period following separation from military service, there no basis for an award of service connection under the one-year presumption of 38 C.F.R. § 3.307.

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine, but because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to hypercholesterolemia is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for hypertension is denied.
REMAND

When VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.159(c)(4) (2014).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Any opinion given "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, while there is no requirement imposed on a medical examiner to provide a statement of reasons or bases in support of his or her opinion, Ardison, supra, the clinician must support his or her medical findings with adequate medical analysis, Stefl and Nieves-Rodriguez, supra.  Further, it is incumbent on an examiner to consider all of the relevant evidence before forming an opinion.  Stefl, 21 Vet. App. at 124; Caffrey v. Brown, 6 Vet App. 377, 381 (1994) (the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Here, the Board notes that the Veteran was afforded a VA examination in June 2011 in connection with his claim for service connection for depression, also claimed as a nervous condition.  In that examination, the VA examiner interviewed the Veteran and considered the Veteran's treatment history.  Particularly, the Veteran was noted to have suffered anxiety daily of a 7 severity for 40 years; irritability daily of a 3 severity for many years duration; insomnia 3-4 times a week of a 6 severity for many years duration; and social isolation daily of a 4 severity for many years duration.  The examination report indicated that psychological testing and social work survey results were not obtained. 

The VA examiner then provided a diagnosis of bipolar disorder by history and stated that no other mental disorders have been diagnosed.  The VA examiner then stated that the diagnosis for which the Veteran appears to have been treated privately is that of bipolar disorder.  In reaching this conclusion, the examiner points to medical records from Dr. R., a private psychiatrist.  However, a review of these records also indicates that Dr. R. gave additional diagnoses of generalized anxiety disorder, panic disorder, and posttraumatic stress disorder (PTSD).  The VA examiner did not address these diagnoses, or explain why they were not included in the conclusions she reached.  

Further, while the diagnosis of bipolar disorder was given, the VA examiner also stated that it was her opinion that the Veteran's current claimed depression was not related to or caused by the Veteran's service.  However, the examination report is unclear if the depression to which the VA examiner is referring was associated with, or separate from the diagnosis of bipolar disorder.  Additionally, the Board notes that the VA examiner relied nearly exclusively on the Veteran's treatment history, or lack thereof in reaching her conclusion.  She did not address how the findings from the in-person examination of the Veteran affected her final opinion.

In light of the above, the Board finds that the June 2011 VA examination is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should undertake all necessary development for adjudication of a claim of service connection for PTSD, including development necessary to corroborate any in-service stressors raised by the Veteran.  (The Veteran should be contacted to assist with the identification and corroboration of in-service stressful experiences.)

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  This should include psychological testing necessary to determine what the Veteran has, to specifically include testing to find out whether the Veteran in fact has PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The VA examiner should identify each disability found, and the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that each diagnosed psychiatric disorder is related to the Veteran's active military service.

The examiner should provide complete medical rationale for all conclusions reached.  Particularly, the examiner should be asked to provide citation to evidence in the record as well as to medical treatise evidence or known medical principles in support of all opinions and diagnoses given.  

3.  After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue remaining on appeal.  If a benefit sought remains denied, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


